                      Case 1:21-cv-02848-JGK Document 12 Filed 06/02/21 Page 1 of 2




                                               THE CITY OF NEW YORK

JAMES E. JOHNSON                              LAW DEPARTMENT                                        WILLIAMS. J. FRAENKEL
Corporation Counsel                               I 00 CHURCH STREET                                         phone: 212-788-1247
                                                  NEW YORK, NY 10007                                             fax : 212-788-0940
                                                                                                    email : wfraenke@law.nyc.gov


                                                                              June 2, 2021


                                                                   ;fOJ (J ufL,~fO             ro     M 0#!)/f /'_;
          Via ECF
          Honorable John G. Koeltl                                  JVL.T    I)        :tO~J        /IF J:J(lf'.r"I .
                                                                                  I            I
          United States District Court
          Southern District of New York                                               r (/   rJ ~o E"-ttJ
          500 Pearl St, Courtroom 14A
          New York, New York 10007
                                                                              i/?h;~ ~t~
                          Re:   Fred Jenkins v. New York City Health and Hospital Corp., et al
                                Civil Action No. 21-CV-02848 (JGK)


          Dear Judge Koeltl:

                  I am a Public Service Attorney in the Office of James E. Johnson, Corporation Counsel
          of the City of New York, attorney for Defendants New York City Health and Hospitals
          Corporation and Kevin Matulich (together "Defendants") in the above-captioned action. I write
          in accordance with Your Honor's Individual Rules of Practice to respectfully request an adjournment
          of the Initial Pretrial Conference currently scheduled for Wednesday, June 9, 2021. I spoke with
          PlaiRtiff s counsel who kindly consents to this request. This is the Defendants' first request for
          an adjournment of the Initial Pretrial Conference and, if granted, would not affect any subsequent
          deadlines in this action. Accordingly, the undersigned respectfully requests that the Court
          adjourn the Initial Pretrial Conference from Wednesday, June 9, 2021 to Monday, July 12, 2021,
          or a date thereafter that is convenient for Your Honor.




          WILLIAMS. J. FRAENKEL,
          Of Counsel.
         Case 1:21-cv-02848-JGK Document 12 Filed 06/02/21 Page 2 of 2




Via ECF:
Christopher Quincy Davis, Esq.
Rachel Meredith Haskell, Esq.
Attorneys for Plaintiff
